Citation Nr: 1222552	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-16 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for nasal varix with recurrent nose bleeds.

2.  Entitlement to an increased rating for right knee chondromalacia (claimed as right knee tendonitis), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from September 1998 to January 1999 and from January 2003 to January 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2008, the Veteran filed a notice of disagreement with the ratings assigned in the September 2008 rating decision for his right knee disability, nasal varix with recurrent nose bleeds, and right shoulder disability (scapulohumeral myofascitis).  The RO issued a statement of the case with regard to all three issues, and in a subsequently issued rating decision, the Veteran was granted an increased rating of 10 percent for his right shoulder disability.  See April 2009 rating decision.  However, in his April 2009 VA Form 9, the Veteran indicated that he was only appealing the issues of a higher rating for his right knee disability and his nasal varix with recurrent nose bleeds.  He has not submitted a substantive appeal with regard to the issue of a higher rating for his right shoulder disability, and the issue has not been certified for appeal.  Accordingly, the Board will not consider this issue.

The Board also notes that in her April 2009 VA Form 9, the Veteran indicated that she was also in disagreement with the portion of the September 2008 rating decision that denied her service connection for rhinitis.  The Veteran's representative also noted that the Veteran believed that she should be granted service connection for rhinitis in his October 2009 Statement of Representative in Appeals Case.  To the extent that the Veteran wishes the April 2009 VA Form 9 to be considered a notice of disagreement with the RO's September 2008 denial of her claim for service connection for rhinitis, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The most recent VA examination in connection with the Veteran's service-connected right knee disability was conducted in August 2008, almost four years ago.  In his April 2009 VA Form 9, the Veteran reported that her knee was getting worse.  Specifically, she claimed that she found it difficult to bend and perform daily activities throughout the day without pain; that exercising, sleeping, standing, sitting and sleeping were bothersome and painful; that she experienced pain, grinding, popping, and sharp shooting pains that radiated up and down her leg; and that she had numbness in his last two toes.  In an October 2009 statement, the Veteran's representative also indicated that the Veteran believed that her right knee condition had worsened since her last examination, in that she complained of decreased range of motion, increasing pain, continued grinding and popping, and the need to wear a brace for stability.  See October 2009 Statement of Representative in Appeals Case.

The most recent VA examination in connection with the Veteran's service-connected nasal varix with recurrent nose bleeds was conducted in April 2008, over four years ago.  The evidence of record also shows that the Veteran's nasal disability may have increased in severity since that examination.  In this regard, the Veteran reported in her April 2009 VA Form 9 that she had nose bleeds four to five times per week, which lasted five to fifteen minutes at a time, and dizziness and fainting spells, due to her nasal disability.  The Veteran's representative reiterated the Veteran's reports in the October 2009 Statement of Representative in Appeals Case referenced above.
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of the Veteran's right knee chondromalacia and nasal varix with recurrent nose bleeds.  

The appellant is advised that it is her responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

The Board further notes that the claims file does not contain any treatment records, VA or private, dated after November 2008.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the right knee and nasal varix claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her service-connected right knee disability and nasal varix.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

The RO should also obtain any outstanding VA medical records dated from November 2008 to the present.  

2.  Then, afford the Veteran a VA examination to determine the current severity of his service-connected right knee disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right knee disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  In so doing, the examiner should address at which degree the Veteran began to experience pain.

3.  Then, afford the Veteran a VA examination to determine the current severity of his nasal varix with recurrent nose bleeds.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  

5.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


